687 N.W.2d 297 (2004)
46th Circuit Trial Court
v.
Crawford County.
Nos. 126846, 126847, 126848, 126849.
Supreme Court of Michigan.
October 1, 2004.
SC: 126846, 126847, 126848, 126849, COA: 246823, 248593, 251390, 252335.
On order of the Court, the application for leave to appeal the July 7, 2004, and August 2, 2004 decisions of the Court of Appeals, and the application for leave to appeal as cross-appellant are considered, and we order that the applications be held in ABEYANCE pending decision by the Court of Appeals in 46th Circuit Trial Court v. Crawford County, Docket Nos. 254179, 254181, 256129, and 257234, and Crawford County v. Otsego County, Docket Nos. 254180, 254182. The motion for a stay is GRANTED. Enforcement of the circuit court's awards of attorney fees is STAYED until further order of this Court.